Exhibit 10.1

AGREEMENT

This AGREEMENT (the “Agreement”), dated as of December 21, 2017, is made and
entered into by and between Ignyta, Inc., a Delaware corporation (the
“Company”), and Jonathan E. Lim, M.D. (the “Executive”).

WHEREAS, the Company, Roche Holdings, Inc., a Delaware corporation (“Parent”),
and Abingdon Acquisition Corp., a Delaware corporation and direct wholly owned
subsidiary of Parent (the “Acquisition Sub”), have entered into an Agreement and
Plan of Merger (the “Merger Agreement”) pursuant to which Acquisition Sub will
merge with and into the Company, with the Company as the surviving corporation
of such merger (the “Merger”); and

WHEREAS, in connection with the Merger, the Company and Executive desire to
enter into this Agreement with respect to the effect of the Merger on the
Payments (as defined below) received by Executive.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

1.    Certain Payments by the Company.

(a)    Gross-Up Payment. Notwithstanding any other provision of any other plan,
arrangement or agreement to the contrary, including, without limitation, the
Severance Plan (as defined below), if it shall be determined that any Payment
(as defined below) will be subject to the Excise Tax (as defined below), then
Executive shall be entitled to receive an additional cash payment (the “Gross-Up
Payment”) equal to the sum of the Excise Tax payable by Executive plus an amount
such that, after payment by Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including without limitation, any
federal, state or local income or employment taxes (and any interest and
penalties imposed with respect thereto) on the Gross-Up Payment and the Excise
Tax imposed upon the Gross-Up Payment, but excluding any income taxes and
penalties imposed on the Payment itself or pursuant to Section 409A of the Code
(as defined below), Executive retains an amount of the Gross-Up Payment such
that Employee is in the same after-tax position as if the Excise Tax had not
been imposed.

(b)    Determinations. Subject to the provisions of Section 1(c) below, all
determinations required to be made under this Section 1, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, and
the assumptions to be utilized in arriving at such determination, shall be made
by Ernst & Young LLP (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment or
such earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the



--------------------------------------------------------------------------------

calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 1(c) below and Executive is thereafter required
by a taxing authority to make a payment of any Excise Tax as the result of an
Underpayment, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

(c)    Claims by Taxing Authority. Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment or that there has been an
Underpayment. Such notification shall be given as soon as practicable, but no
later than 10 business days after Executive is informed in writing of such
claim. Executive shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that the Company desires to contest such claim, Executive shall:

(i)    give the Company any information reasonably requested by the Company
relating to such claim;

(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii)    cooperate with the Company in good faith in order to effectively
contest such claim; and

(iv)    permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including any attorney’s fees and additional interest and penalties)
incurred in connection with such contest, and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 1(c), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of Executive and direct Executive to sue for a refund or to contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction, and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
Executive to sue for a refund, the Company shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or

 

2



--------------------------------------------------------------------------------

penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d)    Refunds. If, after the receipt by Executive of a Gross-Up Payment or
payment by the Company of an amount on Executive’s behalf pursuant to
Section 1(c) above, Executive becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, Executive shall (subject to the Company’s complying with the
requirements of Section 1(c) above, if applicable) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after payment by the Company of an amount
on Executive’s behalf pursuant to Section 1(c) above, a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(e)    Payment of the Gross-Up Payment. Any Gross-Up Payment, as determined
pursuant to this Section 1, shall be paid by the Company to Executive within ten
days of the receipt of the Accounting Firm’s determination that such a Gross-Up
Payment is required; provided that the Gross-Up Payment shall in all events be
paid no later than the end of Executive’s taxable year next following
Executive’s taxable year in which the Excise Tax (and any income or other
related taxes or interest or penalties thereon) on a Payment is remitted to the
Internal Revenue Service or any other applicable taxing authority or, in the
case of amounts relating to a claim described in Section 1(c) above that does
not result in the remittance of any federal, state, local, and foreign income,
excise, social security, and other taxes, the calendar year in which the claim
is finally settled or otherwise resolved. Notwithstanding any other provision of
this Agreement, the Company may, in its sole discretion, withhold and pay over
to the Internal Revenue Service or any other applicable taxing authority, for
the benefit of Executive, all or any portion of any Gross-Up Payment, and
Executive hereby consents to such withholding.

(f)    Certain Definitions. The following terms shall have the following
meanings for purposes of this Agreement:

(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(ii)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

(iii)    “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code to or for the
benefit of Executive, whether paid or payable pursuant to the Merger Agreement,
the Severance Plan (as defined below) or otherwise.

 

3



--------------------------------------------------------------------------------

2.    In the event the Merger Agreement is terminated prior to consummation of
the Merger, this Agreement shall automatically and without further action
terminate.

3.    This Agreement may not be amended or modified orally, and no provision
hereof may be waived, except in a writing signed by the parties hereto. This
Agreement contains the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements and understandings,
written and oral, between the parties with respect to the subject matter of this
Agreement, including, without limitation, Section 6 of the Ignyta, Inc.
Severance and Change in Control Severance Plan (the “Severance Plan”) regarding
Excise Taxes. For the avoidance of doubt, Section 6 of the Severance Plan shall
not apply to Executive from and after the date of this Agreement, and this
Agreement shall represent the full agreement of the parties with respect to
Excise Taxes potentially payable by Executive. The Severance Plan is hereby
amended to the extent necessary to be consistent with the foregoing.

4.    This Agreement cannot be assigned by any party hereto, except with the
written consent of the other parties. Any assignment of this Agreement by any
party shall not relieve such party of its or his or her obligations hereunder.
This Agreement shall be binding on any successor to the Company.

5.    This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of California without regard to the principles of
conflicts of laws thereof.

6.    Any notice to be given hereunder by either party to the other may be
effected by personal delivery, in writing, or by mail, registered or certified,
postage prepaid with return receipt requested. Mailed notices shall be addressed
to the Company at its principal executive office to the attention of the General
Counsel, and with a copy to Parent at its principal U.S. office to the attention
of the General Counsel, and to Executive at his most recent address on the
Company’s payroll records, but each party may change his, her or its address by
written notice in accordance with this Section 6. Notices shall be deemed
communicated as of the actual receipt or refusal of receipt.

7.    This Agreement is to be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

8.    If any provision of this Agreement is determined to be invalid or
unenforceable, it shall be adjusted rather than voided, to achieve the intent of
the parties to the extent possible, and the remainder of the Agreement shall be
enforced to the maximum extent possible.

9.    Any payments or benefits to be made or provided to Executive pursuant to
this Agreement shall be subject to any withholding tax (including social
security contributions and federal income taxes) as shall be required by federal
and provincial withholding tax laws.

 

4



--------------------------------------------------------------------------------

10.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. The parties hereto agree to accept a
signed facsimile or .pdf copy of this Agreement as a fully binding original.

(Signature page follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

IGNYTA, INC.,

a Delaware corporation

By:   /s/ Jacob Chacko, M.D. Name: Jacob Chacko, M.D. Title: Chief Financial
Officer EXECUTIVE By:   /s/ Jonathan E. Lim, M.D. Name: Jonathan E. Lim, M.D.

[Signature Page to Gross Up Agreement]